DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (F                                                           ed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 12, 27-28 of U.S. Patent No. 10,849593. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
U.S. Patent No. 10,849593
1. A system, comprising; a processing circuit configured to: 

receive signals corresponding ultrasound data; extract a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signals; 

determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform; and 

































identify a medical condition for the blood flow waveform using the blood flow waveform.
1. A tool for facilitating a medical diagnosis, comprising:

an ultrasound device configured to collect physiological data comprising a periodic waveform from a patient; and
a processing circuit configured to:

generate a blood flow waveform comprising a single pulse based on the periodic waveform of the physiological data, the blood flow waveform having a peak location corresponding to a peak of the blood flow waveform comprising the single pulse;
determine a first local curvature parameter at a first location along the blood flow waveform comprising the single pulse at or after the peak location, the first local curvature parameter indicating a degree to which the blood flow waveform deviates from a first straight line at the first location;
determine a second local curvature parameter at a second location along the blood flow waveform comprising the single pulse at or after the peak location, the second local curvature parameter indicating a degree to which the blood flow waveform deviates from a second straight line at the second location, wherein the first straight line and the second straight line have different slopes;
sum the first local curvature parameter and the second local curvature parameter;
determine a curvature characteristic of the blood flow waveform based on the sum of the first local curvature parameter and the second local curvature parameter; and
output the curvature characteristic to a display device.

8. (Original) The tool of claim 1, further comprising a database storing a plurality of curvature templates, wherein the processing circuit is further configured to: select one of the plurality of curvature templates from the database; and compare the determined curvature characteristic with the selected one of the plurality of curvature templates.

9. (Original) The tool of claim 8, wherein the processing circuit is further configured to select the one of the curvature templates based on at least one attribute of the patient.10. (Original) The tool of claim 9, wherein the at least one attribute of the patient comprises at least one of an age, gender, weight, head size, or preexisting medical condition of the patient
10. The system of claim 1, wherein identifying the medical condition comprises: selecting one of a plurality of curvature templates from a database, the one of the plurality of curvature templates corresponds to the medical condition; and comparing the curvature characteristic with the selected one of the plurality of curvature templates.
9. (Original) The tool of claim 8, wherein the processing circuit is further configured to select the one of the curvature templates based on at least one attribute of the patient.

13. The system of claim 10, wherein the medical condition associated with the selected one of the plurality of curvature templates comprises large vessel occlusion.
12. (Previously Presented) The tool of claim 11, wherein the selected one of the plurality of curvature templates comprises a first curvature characteristic of the blood flow waveform and the associated medical condition comprises large vessel occlusion.
19. A method, comprising: receiving signals corresponding ultrasound data; extracting a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signals; determining a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform; and identifying a medical condition for the blood flow waveform using the blood flow waveform.
27. A method for facilitating a medical diagnosis, comprising:
collecting, by an ultrasound device, physiological data comprising a periodic waveform from a patient;
generating, by a processing circuit, a blood flow waveform comprising a single pulse based on the periodic waveform of the physiological data, the blood flow waveform having a peak location corresponding to a peak of the blood flow waveform comprising the single pulse;
determining, by the processing circuit, a first local curvature parameter at a first location along the blood flow waveform comprising the single pulse at or after the peak location, the first local curvature parameter indicating a degree to which the blood flow waveform deviates from a first straight line at the first location;
determining, by the processing circuit, a second local curvature parameter ata second location along the blood flow waveform comprising the single pulse at or after the peak location, the second local curvature parameter indicating a degree to which the blood flow waveform deviates from a second straight line at the second location, wherein the first straight line and the second straight line have different slopes;
summing, by the processing circuit, the first local curvature parameter and the second local curvature parameter;
determining, by the processing circuit, a curvature characteristic of the blood flow waveform based on the sum of the first local curvature parameter and the second local curvature parameter; and
outputting the curvature characteristic to a display device.
20. A non-transitory processor-readable medium storing processor-readable instructions such that, when executed, causes a processor to: receive signals corresponding ultrasound data; extract a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signals; determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform; and identify a medical condition for the blood flow waveform using the blood flow waveform.
28. A non-transitory processor-readable medium storing processor-readable instructions such that, when executed, causes a processor to facilitate a medical diagnosis by:
collecting physiological data comprising a periodic waveform from a patient;
generating a blood flow waveform comprising a single pulse based on the periodic waveform of the physiological data, the blood flow waveform having a peak location corresponding to a peak of the blood flow waveform comprising the single pulse;
determining a first local curvature parameter at a first location along the blood flow waveform comprising the single pulse at or after the peak location, the first local curvature parameter indicating a degree to which the blood flow waveform deviates from a first straight line at the first location;
determining a second local curvature parameter at a second location along the blood flow waveform comprising the single pulse at or after the peak location, the second local curvature parameter indicating a degree to which the blood flow waveform deviates from a second straight line at the second location, wherein the first straight line and the second straight line have different slopes;
summing the first local curvature parameter and the second local curvature parameter;
determining a curvature characteristic of the blood flow waveform based on the sum of the first local curvature parameter and the second local curvature para meter; and
outputting the curvature characteristic to a display device.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “ultrasound device” line 1 of claim 2.
For the means-plus-function of “ultrasound device”, the P.G. Pub. Version of the specification discloses a Transcranial Doppler headset ultrasound device 110 in paragraph 50 and also depicted in figure 1. 
Because this claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities:
In claim 1, line 3, the word --to-- should be added after the word “corresponding”
Similar amendments should be made in line 2 of claim 19 and line 3 of claim 20.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu, et al., US 20030032869 (submitted in IDS filed 05/03/2021) in view of Hopenfeld, B., US 20090076404.

Regarding claim 1, Muramatsu teaches a system (see rheology measuring apparatus of abstract), comprising; 
a processing circuit (signal processing portion 2 of fig. 6A and paragraph 77)) configured to: 
receive signals corresponding ultrasound data (see paragraph 79 for the inputting of the ultrasonic wave and voltage signals into the signal processing portion); 
extract a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signal (see fig. 1 and paragraph 53); and 
identify a medical condition for the blood flow waveform using the blood flow waveform (paragraphs 162-163).
Muramatsu does not teach to determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform.
However, Hopenfeld teaches system for detecting pathophysiological cardiac conditions. The system comprises a diagnostic device that contains electronic circuitry that can detect a cardiac event such as an acute ischemia (see abstract) and configured to determine a curvature characteristic of a QRS waveform based on a plurality of local curvature parameters (see paragraph 40), each of the plurality of local curvature parameters indicating a degree to which the QRS waveform deviates from a straight line at a location on the QRS waveform (see the output curvature values in paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in Muramatsu to determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform, as taught by Hopenfeld, that is, configure Muramatsu to perform the curvature function mapping of the cerebral blood flow velocity waveform using Hopenfeld’s “curvature function” to improve the efficacy of the identification of the medical condition (paragraphs 15-16 of Hopenfeld). 

Regarding claim 2, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu further teaches an ultrasound device (paragraph 12) configured to output the signals corresponding to the ultrasound data, wherein the signals corresponding to the ultrasound data is received by the processing circuit from the ultrasound device (paragraph 79).

Regarding claim 7, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu does not teach wherein each of the plurality of local curvature parameters is determined based on a second derivative of the blood flow waveform at the location.
However, Hopenfeld teaches wherein each of the plurality of local curvature parameters is determined based on a second derivative of the blood flow waveform at the location (see paragraphs 70-71 for the calculation of the second derivative of a curvature function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in Muramatsu to determine each of the plurality of local curvature parameters based on a second derivative of the blood flow waveform at the location, as taught by Hopenfeld, that is, configure Muramatsu to perform the curvature function mapping of the cerebral blood flow velocity waveform using Hopenfeld’s “curvature function” to improve the efficacy of the identification of the medical condition (paragraphs 15-16 of Hopenfeld). 

Regarding claim 18, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu does not teach in the embodiment 1 disclosed, the system further comprising the display device, wherein display device is configured to display one or more morphology indicators representing the curvature characteristic of the blood flow waveform
However, in another embodiment, Muramatsu teaches the system further comprising the display device (paragraph 111), wherein display device is configured to display one or more morphology indicators representing the curvature characteristic of the blood flow waveform (paragraph 111 for the output being displayed on the screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure embodiment 1 with embodiment 5 of Muramatsu, which discloses a display screen for displaying the output from the signal processing portion, hence providing valuable diagnostic information to the user (see paragraph 154).

Regarding claim 19, Muramatsu teaches a method (see rheology measuring in abstract), comprising: 
receive signals corresponding ultrasound data (see paragraph 79 for the inputting of the ultrasonic wave and voltage signals into the signal processing portion); 
extract a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signal (see fig. 1 and paragraph 53); and 
identify a medical condition for the blood flow waveform using the blood flow waveform (paragraphs 162-163).
Muramatsu does not teach determining a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform.
However, Hopenfeld teaches system for detecting pathophysiological cardiac conditions. The system comprises a diagnostic device that contains electronic circuitry that can detect a cardiac event such as an acute ischemia (see abstract) and configured to determining a curvature characteristic of a QRS waveform based on a plurality of local curvature parameters (see paragraph 40), each of the plurality of local curvature parameters indicating a degree to which the QRS waveform deviates from a straight line at a location on the QRS waveform (see the output curvature values in paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in Muramatsu for determining a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform, as taught by Hopenfeld, that is, configure Muramatsu to perform the curvature function mapping of the cerebral blood flow velocity waveform using Hopenfeld’s “curvature function” to improve the efficacy of the identification of the medical condition (paragraphs 15-16 of Hopenfeld). 

Regarding claim 20, Muramatsu teaches a non-transitory processor-readable medium storing processor-readable instructions such that, when executed (see paragraph 81 for the storage region), causes a processor (signal processing portion 2 of fig. 6A and paragraph 77) to: 
receive signals corresponding ultrasound data (see paragraph 79 for the inputting of the ultrasonic wave and voltage signals into the signal processing portion); 
extract a blood flow waveform from the signals, the blood flow waveform corresponds to a single pulse of the signal (see fig. 1 and paragraph 53); and 
identify a medical condition for the blood flow waveform using the blood flow waveform (paragraphs 162-163).
Muramatsu does not teach to determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform.
However, Hopenfeld teaches system for detecting pathophysiological cardiac conditions. The system comprises a diagnostic device that contains electronic circuitry that can detect a cardiac event such as an acute ischemia (see abstract) and configured to determine a curvature characteristic of a QRS waveform based on a plurality of local curvature parameters (see paragraph 40), each of the plurality of local curvature parameters indicating a degree to which the QRS waveform deviates from a straight line at a location on the QRS waveform (see the output curvature values in paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in Muramatsu to determine a curvature characteristic of the blood flow waveform based on a plurality of local curvature parameters, each of the plurality of local curvature parameters indicating a degree to which the blood flow waveform deviates from a straight line at a location on the blood flow waveform, as taught by Hopenfeld, that is, configure Muramatsu to perform the curvature function mapping of the cerebral blood flow velocity waveform using Hopenfeld’s “curvature function” to improve the efficacy of the identification of the medical condition (paragraphs 15-16 of Hopenfeld). 

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld, as applied to claim 1, and further in view of Smith, L., US 8075485.

Regarding claim 3, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu further teaches wherein the processing circuit is further configured to determine morphological attributes of the blood flow waveform (see fig. 1 and paragraph 53 for the maximum blood flow velocity on the waveform).
Muramatsu in view Hopenfeld does not teach to determine whether misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes.
However, Smith teaches a method of monitoring the strength of velocity components measured by an apparatus, and identifying a group of such components occupying a particular band within the overall velocity spectrum (see abstract), to determine whether misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes (see col. 5, lines 10-15 for the determination of a misalignment of a probe based on an assessment of blood velocity profile as having a “peaky type of velocity profile”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as configured by Hopenfeld, to determine whether misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes, as taught by Smith, to inform an operator of a misalignment of a transducer (col. 1, lines 60-64) to improve the accuracy of the measurement (col. 1, lines 51-55). 

Regarding claim 4, Muramatsu in view of Hopenfeld and Smith teaches all the limitations of claim 3.
Muramatsu in view of Hopenfeld does not teach wherein determine whether the misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes comprises using a classifier to classify the morphological attributes as one of a plurality of categories, the one of the plurality of categories corresponds to a misalignment issue type.
However, Smith further teaches wherein determine whether the misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes comprises using a classifier to classify the morphological attributes as one of a plurality of categories, the one of the plurality of categories corresponds to a misalignment issue type (in col. 5, lines 10-15, characteristic categories of the velocity profile are provided including “peaky” or “spread over a wide range”, “laminar”, or “turbulent”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as configured by Hopenfeld, such that to determine whether the misalignment of the ultrasound device with respect to a subject has occurred based on the morphological attributes comprises using a classifier to classify the morphological attributes as one of a plurality of categories, the one of the plurality of categories corresponds to a misalignment issue type, as taught by Smith, to inform an operator of a misalignment of a transducer (col. 1, lines 60-64) to improve the accuracy of the measurement (col. 1, lines 51-55).

Regarding claim 14, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu in view of Hopenfeld does not teach wherein identifying the medical condition comprises using a classifier to classify the curvature characteristic as one of a plurality of categories, the one of the plurality of categories corresponds to the medical condition.
However, Smith further teaches wherein identifying the medical condition comprises using a classifier to classify the curvature characteristic as one of a plurality of categories, the one of the plurality of categories corresponds to the medical condition (in col. 5, lines 10-15, characteristic categories of the velocity profile are provided including “peaky” or “spread over a wide range”, “laminar”, or “turbulent”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as configured by Hopenfeld, such that identifying the medical condition comprises using a classifier to classify the curvature characteristic as one of a plurality of categories, the one of the plurality of categories corresponds to the medical condition, as taught by Smith, to inform an operator of a misalignment of a transducer (col. 1, lines 60-64) to improve the accuracy of the measurement (col. 1, lines 51-55)

Claims 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld, as applied to claim 1, and further in view of Baba, US 20060052704 (disclosed in the IDS filed 05/03/2021).

Regarding claim 5, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu in view of Hopenfeld does not teach wherein the processing circuit is configured to extract the blood flow waveform by: dividing the continuous signals into a plurality of blood flow waveforms, each of which corresponds to a pulse of a subject; and deriving the blood flow waveform from the plurality of blood flow waveforms.
However, Baba teaches a system for detecting local maximum/minimum pairs of a trace waveform of blood flow velocity (see paragraph 56), wherein the processing circuit (data generating unit 4 of fig. 1) is configured to extract the blood flow waveform by: dividing the continuous signals into a plurality of blood flow waveforms, each of which corresponds to a pulse of a subject; and deriving the blood flow waveform from the plurality of blood flow waveforms (see figs. 6A and 6B and paragraphs 84 and 85. Further in paragraph 90, Baba describes the respective time points, say t1 and t2, for the determined local maxima/minima pairs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Muramatsu’s system as modified by Hopenfeld, such that the processing circuit is configured to extract the blood flow waveform by: dividing the continuous signals into a plurality of blood flow waveforms, each of which corresponds to a pulse of a subject; and deriving the blood flow waveform from the plurality of blood flow waveforms, as taught by Baba, to improve the efficiency of cardiac function measurement (paragraph 13), and hence improve patient outcomes during diagnosis (paragraphs 13-14). 

Regarding claim 8, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu does not teach wherein each the plurality of local curvature parameters is above a beat canopy threshold of the blood flow waveform; and the beat canopy threshold comprises a percentage of a total minimum-maximum range of the blood flow waveform.
However, Baba teaches wherein each the plurality of local curvature parameters is above a beat canopy threshold of the blood flow waveform (paragraphs 176-181 for the reject function); and the beat canopy threshold comprises a percentage of a total minimum-maximum range of the blood flow waveform (paragraph 34 and figs. 6A and 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Muramatsu’s system as modified by Hopenfeld, such that each the plurality of local curvature parameters is above a beat canopy threshold of the blood flow waveform; and the beat canopy threshold comprises a percentage of a total minimum-maximum range of the blood flow waveform, as taught by Baba, to improve the efficiency of cardiac function measurement (paragraph 13), and hence improve patient outcomes during diagnosis (paragraphs 13-14). 

Regarding claim 9, Muramatsu in view of Hopenfeld and Baba teaches all the limitations of claim 8.
 Muramatsu further teaches wherein the total minimum-maximum range of the blood flow waveform corresponds to a diastolic-systolic range of the blood flow waveform (fig. 1 and paragraph 53 indicates that a single pulse which corresponds to a diastolic-systolic range).

Regarding claim 10, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu in view wherein identifying the medical condition comprises: selecting one of a plurality of curvature templates from a database, the one of the plurality of curvature templates corresponds to the medical condition; and comparing the curvature characteristic with the selected one of the plurality of curvature templates.
However, Baba further teaches wherein identifying the medical condition comprises: selecting one of a plurality of curvature templates from a database, the one of the plurality of curvature templates corresponds to the medical condition; and comparing the curvature characteristic with the selected one of the plurality of curvature templates (paragraphs 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Muramatsu’s system as modified by Hopenfeld, such that identifying the medical condition comprises: selecting one of a plurality of curvature templates from a database, the one of the plurality of curvature templates corresponds to the medical condition; and comparing the curvature characteristic with the selected one of the plurality of curvature templates, as taught by Baba, to improve the efficiency of cardiac function measurement (paragraph 13), and hence improve patient outcomes during diagnosis (paragraphs 13-14). 

Regarding claim 11, Muramatsu in view of Hopenfeld and Baba teaches all the limitations of claim 10.
Muramatsu in view of Hopenfeld does not teach wherein the one of the curvature templates is selected using at least one attribute of a subject.
However, Baba further teaches wherein the one of the curvature templates is selected using at least one attribute of a subject (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Muramatsu’s system as modified by Hopenfeld, such that the one of the curvature templates is selected using at least one attribute of a subject, as taught by Baba, to improve the efficiency of cardiac function measurement (paragraph 13), and hence improve patient outcomes during diagnosis (paragraphs 13-14). 

Regarding claim 12, Muramatsu in view of Hopenfeld and Baba teaches all the limitations of claim 10.
Muramatsu in view of Hopenfeld does not teach wherein identifying the medical condition for the blood flow waveform comprises determine a likelihood of the medical condition based on comparing the curvature characteristic with the selected one of the plurality of curvature templates.
However, Baba teaches wherein identifying the medical condition for the blood flow waveform comprises determine a likelihood of the medical condition based on comparing the curvature characteristic with the selected one of the plurality of curvature templates (See paragraphs 172 and 173).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Muramatsu’s system as modified by Hopenfeld, such that the one of the curvature templates is selected using at least one attribute of a subject, as taught by Baba, to improve the efficiency of cardiac function measurement (paragraph 13), and hence improve patient outcomes during diagnosis (paragraphs 13-14). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld, as applied to claim 1, and further in view of Maeda, et al., US 20180240543.

Regarding claim 6, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu does not teach wherein the curvature characteristic is a single curvature metric determined by summing the plurality of local curvature parameters.
However, Maeda teaches the acquisition of time series of heart rate waveform data (paragraph 44) wherein the curvature characteristic is a single curvature metric determined by summing the plurality of local curvature parameters (see paragraphs 90-91 for a feature amount determination including the summation of areas under local peaks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system as modified by Hopenfeld, to determine the curvature characteristic as a single curvature metric determined by summing the plurality of local curvature parameters, as taught by Maeda, as such combination obviates the reliance of extra data point that would otherwise be needed for the calculation of waveform features. See paragraph 89 of Maeda.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld and Baba, as applied to claim 10, and further in view of Syme P. D., US 20120165675 (disclosed in the IDS filed 05/03/2021). 

Regarding claim 13, Muramatsu in view of Hopenfeld and Baba teaches all the limitations of claim 10.
Muramatsu in view of Hopenfeld and Baba fail to teach wherein the medical condition associated with the selected one of the plurality of curvature templates comprises large vessel occlusion.
However, Syme teaches identifying large vessel occlusion in a blood flow waveform in paragraphs 75 and 76. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Baba's waveform, as modified by Hopenfeld and Baba, such that the medical condition associated with the selected one of the plurality of curvature templates comprises large vessel occlusion, as taught by Syme, to improve patient outcomes. See paragraph 5 of Syme.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld and Smith, as applied to claim 14, and further in view of Fan, et al., US 20120136255 (disclosed in the IDS filed 05/03/2021). 

Regarding claim 15, Muramatsu in view of Hopenfeld and Smith teaches all the limitations of claim 14.
Muramatsu in view of Hopenfeld and Smith fail to teach wherein the plurality of categories are determined using learning examples, each of the learning examples comprises curvature and locations of the curvature as correlated with a medical condition.
However, Fan teaches a malignancy classification unit 105 in FIG. 1 (see paragraph 262) wherein the plurality of categories are determined using learning examples, each of the learning examples comprises curvature and locations of the curvature as correlated with a medical condition (see paragraph 264). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as modified by Hopenfeld and Smith, such that the plurality of categories are determined using learning examples, each of the learning examples comprises curvature and locations of the curvature as correlated with a medical condition, as taught by Fan, for accurate detection. See paragraph 18 of Fan.

Regarding claim 16, Muramatsu in view of Hopenfeld and Smith teaches all the limitations of claim 14.
Muramatsu in view of Hopenfeld and Smith does not teach wherein the classifier comprises a support vector machine (SVM) or a spectral regression kernel discriminant analysis (SR-KDA).
However, Fan teaches wherein the classifier comprises a support vector machine (SVM) or a spectral regression kernel discriminant analysis (SR-KDA) (see paragraph 263).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as modified by Hopenfeld and Smith, such that the classifier comprises a support vector machine (SVM) or a spectral regression kernel discriminant analysis (SR-KDA), as taught by Fan, for accurate detection. See paragraph 18 of Fan.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Hopenfeld, as applied to claim 1, and further in view of Newberry, R.S., US 20170215811. 

Regarding claim 17, Muramatsu in view of Hopenfeld teaches all the limitations of claim 1.
Muramatsu in view of Hopenfeld does not teach sending a command to a medical device to automatically administer a drug to treat the medical condition in response to identifying the medical condition.
However, Newberry teaches a health monitoring system for arterial blood flow (see paragraph 5) which is configured for sending a command to a medical device to automatically administer a drug to treat the medical condition in response to identifying the medical condition (see paragraph 111 for the transmission of a command to automatically activate a drug administration device to a patient upon detection of low levels of blood markers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muramatsu’s system, as modified by Hopenfeld, for sending a command to a medical device to automatically administer a drug to treat the medical condition in response to identifying the medical condition, as taught by Newberry, hence improving patient outcomes for a patient experiencing emergent medical condition (see paragraph 111 of Newberry).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/            Primary Examiner, Art Unit 3793